Case 18-05335-lrc    Doc 9   Filed 04/24/19 Entered 04/24/19 10:53:27    Desc Main
                              Document     Page 1 of 9




  IT IS ORDERED as set forth below:



  Date: April 24, 2019

                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                      :    CASE NUMBERS
                                       :
TIMOTHY PHILYAW, SR.,                  :    BANKRUPTCY CASE
                                       :    13-50612-LRC
      Debtor.                          :
_____________________________          :
                                       :
TIMOTHY PHILYAW, SR.,                  :    ADVERSARY PROCEEDING
                                       :    NO. 18-05335-LRC
      Plaintiff,                       :
                                       :
      v.                               :
                                       :
PORTFOLIO RECOVERY                     :
ASSOCIATES, LLC, successor in          :
interest by assignment to Santander    :
Consumer USA, Inc., by and through     :
its Servicing Agent, PRA Receivables   :
Management, LLC,                       :    IN PROCEEDINGS UNDER
                                       :    CHAPTER 13 OF THE
      Defendant.                       :    BANKRUPTCY CODE
    Case 18-05335-lrc       Doc 9      Filed 04/24/19 Entered 04/24/19 10:53:27                    Desc Main
                                        Document     Page 2 of 9




                                                   ORDER

         Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Adversary

Complaint (hereinafter the “Motion”), filed by Portfolio Recovery Associates, LLC,

successor in interest by assignment to Santander Consumer USA Inc., by and through its

servicing agent, PRA Receivables Management, LLC (hereinafter “Defendant”). The

Motion arises in connection with a complaint (hereinafter the “Complaint”) filed by

Timothy Philyaw, Sr. (hereinafter the “Plaintiff”) seeking damages for violation of the

bankruptcy discharge injunction and confirmation order, as well as turnover of the

certificate of title to Plaintiff’s vehicle. This matter constitutes a core proceeding, over

which this Court has subject matter jurisdiction. See 28 U.S.C. §§ 1334; 157(b)(2)(O);

see also In re Ghee, 2007 WL 7141766, at *3 (Bankr. N.D. Ga. Feb. 23, 2007) (Bonapfel,

J.) (“The only core proceeding over which this Court has jurisdiction, however, is the

alleged violation of the discharge injunction. 28 U.S.C. § 157(b)(2)(O).”).1

                                      FACTS AND PROCEDURAL HISTORY

         Plaintiff filed a voluntary petition for relief under Chapter 13 of the Bankruptcy

Code on January 11, 2013.                  See Case No. 13-50612-lrc (Bankr. N.D. Ga.) (the

“Bankruptcy Case”), Doc. No. 1. The Court confirmed Plaintiff’s proposed plan (Id. Doc.
1
  “The court recognizes that, pursuant to Federal Rule of Bankruptcy Procedure 9020 and 9014, the traditional way
to bring an action for contempt is by motion. However, because an adversary proceeding provides a defendant with
more, not less procedural protection than in a Rule 9014 contested matter brought by motion, “courts routinely hear
contempt actions brought as adversary proceedings.” In re Bennett, 2015 WL 8147588, at *2 (Bankr. N.D. Ohio
Dec. 7, 2015); see also In re Henriquez, 536 B.R. 341, 343 n.2 (Bankr. N.D. Ga. 2015).
                                                        2
    Case 18-05335-lrc      Doc 9     Filed 04/24/19 Entered 04/24/19 10:53:27      Desc Main
                                      Document     Page 3 of 9




No. 18) on August 14, 2013 (hereinafter the “Plan”). Id. Doc. No. 27 (the “Confirmation

Order”). The Plan provided for Plaintiff to retain a 2005 Dodge Ram 1500 (hereinafter

the “Vehicle”), for which Plaintiff proposed to pay to Defendant’s predecessor-in-interest,

a total of $17,836.17 plus 4% interest through $217 per month preconfirmation adequate

protection payments and post-confirmation payments of $180 per month. Id. Doc. No.

18); Complaint, ¶ 5. Pursuant to the Confirmation Order, “[p]roperty of the estate” did

not revest in Plaintiff “until the earlier of discharge . . . , dismissal of the case, or closing

of case without entry of a discharge.” Complaint, Ex. D.

          After Plaintiff completed his payments under the Plan, the Court entered a

discharge order on February 28, 2018. Id. Doc. No. 54. On July 3, 2018, Debtor’s

counsel sent a letter to Defendant demanding that the certificate of title to the Vehicle (the

“Title”)2 be provided to counsel’s office within thirty days. Complaint, ¶ 9. When

Defendant failed to comply, Plaintiff moved to reopen the Bankruptcy Case and filed the

Complaint. Complaint, ¶¶ 10, 11.

          The Complaint seeks damages due to Defendant’s failure to return the Title to

Plaintiff and asserts that this Court has the authority to award such damages: (1) upon a

finding that Defendant violated the discharge injunction; (2) under § 105(a) to maintain

the integrity of the Court and “to protect debtors who have completed their Chapter 13


2
    The Title was issued on November 7, 2006. Complaint, Ex. A.
                                                   3
 Case 18-05335-lrc     Doc 9    Filed 04/24/19 Entered 04/24/19 10:53:27      Desc Main
                                 Document     Page 4 of 9




plan and received a full discharge”; (3) upon finding that Defendant violated the

Confirmation Order; (4) upon finding that Defendant violated § 542 of the Bankruptcy

Code by not turning over property of Plaintiff’s bankruptcy estate; and (5) as a sanction

for Defendant’s willful violation of the automatic stay (§ 362(a)(3) by failing to

“immediately turnover” the Title to Plaintiff.

        On January 27, 2019, Defendant filed the instant motion to dismiss for failure to

state a claim upon which relief can be grated (Doc. No. 8) (the “Motion”). As Plaintiff

has failed to respond to the Motion, the Motion is deemed unopposed. See BLR 7007-

1(c).

                                     CONCLUSIONS OF LAW

        Defendant asserts that the Complaint must be dismissed for failure to state a claim

upon which relief may be granted in accordance with Rule 12(b)(6) of the Federal Rules

of Civil Procedure, made applicable to this proceeding by Rule 7012(b) of the Federal

Rules of Bankruptcy Procedure. Rule 8 of the Federal Rules of Civil Procedure, requires

that a complaint contain "a short and plain statement of the claim showing that the pleader

is entitled to relief." FED. R. CIV. P. 8(a)(2) (made applicable to this proceeding by FED.

R. BANKR. P. 7008). Under Rule 12(b)(6), the Court may dismiss a complaint if it fails

"to state a claim upon which relief can be granted." See FED. R. CIV. P. 12(b)(6) (made

applicable to this proceeding by FED. R. BANKR. P. 7012(b)). When considering whether

                                             4
 Case 18-05335-lrc     Doc 9    Filed 04/24/19 Entered 04/24/19 10:53:27         Desc Main
                                 Document     Page 5 of 9




to dismiss a complaint for failure to state a claim upon which relief can be granted, the

Court must accept as true all factual allegations set forth in the complaint and, on the

basis of those facts, determine whether the plaintiff is entitled to the relief requested. The

Court must also draw all reasonable inferences in the light most favorable to the non-

moving party. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-56 (2007); Daewoo

Motor America, Inc. v. General Motors Corp., 459 F.3d 1249, 1271 (11th Cir. 2007); Hill

v. White 321 F.3d 1334, 1335 (11th Cir. 2003); Grossman v. Nationsbank, Nat’l Ass’n,

225 F.3d 1228, 1231 (11th Cir. 2000); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273

n.1 (11th Cir. 1999). Legal conclusions, labels, and unsupportable assertions, however,

are not entitled to a presumption of truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Consequently, "conclusory allegations, unwarranted factual deductions or legal

conclusions masquerading as facts will not prevent dismissal." Davila v. Delta Air Lines,

Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

       In support of the Motion, Defendant submits that Plaintiff has pled no facts that

would support an award of damages under any of Plaintiff’s theories. Specifically,

Defendant argues that the Complaint includes no facts from which the Court could

conclude that Defendant willfully attempted to collect a debt from Plaintiff in violation of

the discharge injunction, that Defendant willfully failed to comply with the terms of

Plaintiff’s confirmed plan or the confirmation order, or that Defendant had any obligation

                                              5
 Case 18-05335-lrc     Doc 9    Filed 04/24/19 Entered 04/24/19 10:53:27       Desc Main
                                 Document     Page 6 of 9




to turn over the Title because it was not property of the estate.

       The Court agrees that the Complaint lacks sufficient factual allegations and must

be dismissed unless amended. First, as to Counts 1 and 2, § 524 “of the bankruptcy code

provides the debtor with a post-discharge injunction against collection of debts discharged

in bankruptcy.” In re Hardy, 97 F.3d 1384, 1388–89 (11th Cir. 1996), and § 105(a)

“grants statutory contempt powers in the bankruptcy context,” which permit bankruptcy

courts to award “monetary and other forms of relief” for violations of the discharge

injunction, Jove Eng'g, Inc. v. I.R.S., 92 F.3d 1539, 1557 (11th Cir. 1996). But to obtain

damages under § 105(a) for a violation of the discharge injunction or, as Count Two

pleads, for misconduct that “has substantially frustrated the discharge order,” a plaintiff

must demonstrate that the defendant engaged in a “willful violation,” which requires a

showing that the defendant: (1) knew that the discharge injunction was in place, and (2)

intended the action that violated the discharge injunction.” In re Henriquez, 536 B.R.

341, 345 (Bankr. N.D. Ga. 2015) (Sacca, J.); see also In re Mele, 486 B.R. 546, 555

(Bankr. N.D. Ga. 2013). “In assessing violations of the . . . discharge injunction, the core

issue is whether the creditor acted in such a way as to ‘coerce’ or ‘harass’ the debtor

improperly.’” In re Pratt, 462 F.3d 14, 19 (1st Cir. 2006); see also In re Casarotto, 407

B.R. 369, 377 (Bankr. W.D. Mo. 2009) (“[T]he Debtor bears the burden of showing ‘by

clear and convincing evidence’ a violation of [§ 524] and that an act is designed to collect

                                              6
 Case 18-05335-lrc     Doc 9   Filed 04/24/19 Entered 04/24/19 10:53:27          Desc Main
                                Document     Page 7 of 9




a discharged debt.”)

       Defendant argues that it was not required by state law, the confirmed plan, or the

confirmation order to release its lien and return the Title to Plaintiff. The Court concludes

that, even if it was, the Complaint contains no factual allegations to support the

conclusion that Defendant’s failure to do so upon demand by Plaintiff was motivated by

the improper purpose of collecting the discharged debt from Plaintiff. Casarotto, 407

B.R. at 378 (“Conclusory statements that the maintenance of a lien involves an ulterior

motive to circumvent the discharge statute are not sufficient to withstand a motion to

dismiss.”). For this reason, Counts One and Two fail to state a claim as pled.

       Second, as to Count Three, some courts have held that a “violation of the

confirmation order is an act of contempt, which, like the discharge injunction, may be

remedied by this Court's authority under 11 U.S.C. § 105(a).” In re Dendy, 396 B.R. 171,

179 (Bankr. D.S.C. 2008); but see In re Padilla, 389 B.R. 409, 421 (Bankr. E.D. Pa.

2008) (“[W]hen viewed properly in contractual terms, a creditor's failure to act in

accordance with a confirmed chapter plan, without more, does not routinely give rise to

contempt proceedings.”). “To establish civil contempt of an order, Debtors must prove

each of the following by clear and convincing evidence: ‘(1) the existence of a valid

decree of which the alleged contemnor had actual or constructive knowledge; (2) ... that

the decree was in the movant's ‘favor;’ (3) ... that the alleged contemnor by its conduct

                                             7
 Case 18-05335-lrc     Doc 9    Filed 04/24/19 Entered 04/24/19 10:53:27      Desc Main
                                 Document     Page 8 of 9




violated the terms of the decree, and had knowledge (at least constructive) of such

violations; and (4) ... that [the] movant suffered harm as a result.” Id.

       Defendant asserts that nothing in the Plan or the confirmation order specifically

required Defendant to release the lien after completion of payments and entry of

discharge and, accordingly, the Court cannot hold Defendant in contempt of the

confirmation order. See id. at 181 (“Notwithstanding the foregoing, the plan language in

this case does not expressly require the affected creditor to take any action following the

completion of the chapter 13 case to remove the void mortgage from the real property

records. Without a specific command in the plan . . . the Court cannot find that these

parties have committed an act of contempt.”). The Court agrees with Defendant that,

even if a contempt action lies for violation of a confirmation order, neither the Plan nor

the Confirmation Order placed Defendant on notice of any affirmative obligation to

release its lien and return the Title to Plaintiff. Further, Plaintiff has not alleged that

Defendant acted (or failed to act) with a subjective intent to obtain more under the terms

of the Plan than it was entitled to receive. Therefore, the Court cannot hold Defendant in

contempt of the Confirmation Order or impose sanctions upon Defendant based upon the

allegations in the Complaint. Count 3 fails to state a claim as pled.

       Finally, Counts 4 and 5 assert that Defendant violated § 542 by refusing to turn

over property of Plaintiff’s bankruptcy estate and that such refusal violated § 362(a)(3)’s

                                              8
 Case 18-05335-lrc     Doc 9    Filed 04/24/19 Entered 04/24/19 10:53:27        Desc Main
                                 Document     Page 9 of 9




prohibition against exercising control over property of the estate. Granting Plaintiff relief

under Counts 4 and 5 requires the Court to first find that Defendant refused to turn over

property of Defendant’s bankruptcy estate.           The Complaint acknowledges that

Defendant’s obligation to return the Title to Plaintiff did not arise until the entry of the

discharge order. According to the terms of the Confirmation Order, once the discharge

order was entered, all property of the estate revested in Plaintiff. For this reason, the

Court cannot conclude that Defendant failed to turn over property of the estate and

Counts 4 and 5 fail to state a claim.

                                          CONCLUSION

         For the reasons stated above,

       IT IS ORDERED that the Motion is GRANTED as described below;

       IT IS FURTHER ORDERED that Counts One, Two, and Three will be dismissed

under Rule 7012(b) for failure to state a claim upon which relief may be granted unless

Plaintiff amends the Complaint within fourteen (14) days from the date of the entry of this

Order and, if Plaintiff fails to amend timely the Complaint, Counts One, Two, and Three

shall stand DISMISSED without the need for a further order; and

       IT IS FURTHER ORDERED that Counts Four and Five are DISMISSED under

Rule 7012(b) for failure to state a claim upon which relief may be granted.

                                  END OF DOCUMENT

                                             9
